Exhibit 10.6

 

CEN BIOTECH, INC.
2017 EQUITY COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

 

AGREEMENT, dated as of _________________________ 2017, between CEN Biotech, Inc.
(the “Company”), and ____________________ (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, as of _________________ __, 2017, the Company adopted the CEN Biotech,
Inc. 2017 Equity Compensation Plan (the “Plan”), which Plan authorizes, among
other things, the grant of restricted shares of the Company’s common stock
(“Common Stock”), to directors, officers and employees of the Company and to
other individuals; and

 

WHEREAS, the Company’s Compensation Committee, as administrator of the Plan, has
determined that it would be in the best interests of the Company to grant the
shares of Restricted Stock documented herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1     Definitions. Capitalized terms not defined in this Agreement shall have
the meaning ascribed to such terms in the Plan.

 

2     Grant of Restricted Shares. Subject to the terms and conditions of the
Plan and as set forth herein, the Company hereby grants to the Participant, as
of date hereof, _____________ shares of Restrictive Stock (the “Restricted
Stock”).

 

3     Vesting. Subject to such further limitations as are provided herein, the
Restricted Stock shall vest as follows; (1) immediate vesting of
_________________ shares on the Grant Date (the “Initial Vesting Date”); and (2)
the balance of________________ shall vest over a three (3) year period with
one-thirty-sixth (1/36th) or ______________ of the number of shares vesting on
the one (1) month anniversary of the Grant Date and an additional
one-thirty-sixth (1/36th) or _____________ of the number of shares vesting at
the end of each one (1) month anniversary thereafter (each a “Vesting Date”),
provided that you continue to be an employee of the Company in good standing, as
of the applicable Vesting Date, such that one hundred percent (100%) of the
shares of the Restricted Stock will have vested on the third (3rd) anniversary
of the Grant Date. Notwithstanding the foregoing, the Restricted Shares shall
become immediately vested upon a Change of Control.

 

4     Termination of Employment. (a) Except as may otherwise be provided in any
employment agreement between the Company and the Participant, if the Participant
does not remain employed by the Company through the Vesting Date set forth in
Section 3, all shares of Restricted Stock not vested as of the date the
Participant is no longer employed by the Company will be forfeited (the
“Forfeited Shares”), the Participant shall not have any rights to any of the
Forfeited Shares and any stock certificates then held by the Participant
representing the Forfeited Shares shall be cancelled and voided.

 

1

--------------------------------------------------------------------------------

 

 

(b)     In the event the Participant’s employment with the Company shall
terminate (other than on account of death or Disability) prior to the end of the
Restriction Period, or any other event causing the forfeiture of the Restricted
Stock prior to a Vesting Date, the Participant shall be obligated immediately to
redeliver to the Company any stock certificates representing the Forfeited
Shares. No payment by the Company will be due to the Participant for the
Forfeited Shares.

 

5     Certificate Legend. The share certificate evidencing the Restricted Stock
issued hereunder shall be endorsed with the following legend.

 

THE RESTRICTED STOCK REPRESENTED BY THIS CERTIFICATE HAS BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.

 

THE RESTRICTED STOCK REPRESENTED HEREBY IS SUBJECT TO A RESTRICTION ON TRANSFER
PURSUANT TO THE PROVISIONS OF AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF
SUCH RESTRICTED STOCK, AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE TERMS OF
SUCH AGREEMENT. 

 

6     Removal of Certificate Legend. After the completion of the Restriction
Period, the Participant shall be entitled to have the legend required by
Section 5 of this Agreement removed from the applicable stock certificates for
the shares of Restricted Stock that have not been forfeited; provided, however,
that the first paragraph of such certificate legend shall not be removed unless
the shares are in fact registered under the Securities Act or the Company is
satisfied that registration is not required thereunder, in its sole discretion.

 

7     Non−Transferability of Restricted Stock. The Restricted Stock shall not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
during the Restricted Period.

 

8     Company’s Option to Repurchase on Termination of Employment.

 

(a)     Subject to the sole and absolute discretion of the Board, if the
Participant’s employment with the Company terminates for any reason, then the
Company has the right and option (but not the obligation), exercisable by
written notice within ninety (90) days of such termination event, to purchase
all of the vested Restricted Stock held by the Participant or his estate or
personal representatives, and if such option is exercised, the Participant (and
his estate and personal representatives) shall be obligated to sell such vested
Restricted Stock to the Company, at a price per share equal to the Fair Market
Value thereof, determined as of the end of the month immediately preceding the
date of the termination event.

 

2

--------------------------------------------------------------------------------

 

 

(b)     During such ninety (90)-day exercise period, no Transfer of Shares may
be made by the Participant or his estate or personal representatives. If the
Company does not elect to exercise its purchase rights, then following the
exercise period and expiration of the Company’s purchase rights, all vested
Restricted Stock held by the Participant (or his estate or personal
representatives) shall continue to be held subject to this Agreement and to all
restrictions of applicable federal and state securities laws and the Participant
(or his estate or personal representatives, if applicable) may transfer such
vested Restricted Stock.

 

(c)     If the Company has exercised its option pursuant to this Section 8, such
purchase shall occur at a closing held on a date specified in the Company’s
notice to the Participant, which date shall be within thirty (30) days of the
Company’s written notice of its exercise of the repurchase option, at which time
the Participant (or his estate or personal representatives), shall deliver to
the Company the applicable Restricted Stock (with stock certificates and stock
powers therefor endorsed in blank), free and clear of all liens, claims and
encumbrances whatsoever, other than this Agreement, and the Company shall
deliver a check in payment for the purchase price for the vested Restricted
Stock.

 

9     Sale of Entire Stock of the Company. If the Board, in its sole and
absolute discretion, or the holders of more than fifty percent (50%) of the
shares of Common Stock of the Company accept a bona-fide offer received from a
third party unaffiliated with the Company (including an offer which is the
result of a solicitation by the Company or such Common Stock holders) for the
sale of all or substantially all of the Common Stock of the Company, then the
Participant agrees to and shall sell all of the vested Restricted Stock held by
the Participant to the third party purchaser at the same price and terms as to
be received solely in respect of share purchase price by the other holders of
Common Stock of the Company (which price shall exclude the value of any payments
or benefits received by any other shareholder pursuant to any employment,
management, consulting, non-competition, severance, restrictive covenant or
similar agreement, or any securities or options or warrants or rights to
subscribe to securities, payable or granted as compensation or incentives for
services rendered or to be rendered). The Participant shall also tender the
Restricted Stock (together with stock certificates and stock powers therefor
endorsed in blank), free and clear of all liens, claims and encumbrances other
than this Agreement, and execute and deliver such other instruments and
documents so as to implement the approved sale of capital stock of the Company.

 

10     Market Stand-Off Agreement. The Participant shall not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any Common Stock of the Company held by Participant, including the Restricted
Stock (the “Restricted Securities”), for a period of time specified by the
managing underwriter(s) (approximately one hundred eighty (180) days) following
the effective date of a registration statement of the Company filed under the
Securities Act. The Participant agrees to execute and deliver such other
agreements as may be reasonably requested by the Company or the managing
underwriter which are consistent with the foregoing or which are necessary to
give further effect thereto. In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to the Participant’s
Restricted Securities until the end of such period. The underwriters of the
Company’s stock are intended third party beneficiaries of this Section 10 and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto.

 

3

--------------------------------------------------------------------------------

 

 

11     No Special Employment Rights. The granting of the Restricted Stock shall
not be construed to confer upon the Participant any right with respect to the
continuation of his or her employment by the Company (or any subsidiary of the
Company) or interfere in any way with the right of the Company (or any
subsidiary of the Company), subject to the terms of any separate employment
agreement to the contrary, at any time to terminate such employment or to
increase or decrease the compensation of the Participant from the rate in
existence as of the date hereof.

 

12     Tax Consequences. (a) All tax consequences under any applicable law which
may arise from the grant of the Restricted Stock, the sale or disposition of any
shares granted hereunder or from any other action of the Participant in
connection with the foregoing shall be borne and paid solely by the Participant,
and the Participant shall indemnify the Company, and shall hold it harmless
against and from any liability for any such tax or penalty, interest or
indexation thereon. The Participant agrees to, and undertakes to comply with,
any ruling, settlement, closing agreement or other similar agreement or
arrangement with any tax authority in connection with the foregoing which is
approved by the Company. The Participant is advised to consult with a tax
advisor with respect to the tax consequences of receiving the Restricted Stock.
The Company does not assume any responsibility to advise the Participant on such
matters, which shall remain solely the responsibility of the Participant.

 

(a)     The Participant may elect to be immediately taxed on the Restricted
Stock for United States Federal tax purposes under Section 83(b) of the Code.
The Participant shall notify the Company of his or her election within thirty
(30) days of the date hereof.

 

(b)     The Participant shall notify the Company in writing promptly and in any
event within ten (10) days after the date on which the Participant first obtains
knowledge of any tax bureau inquiry, audit, assertion, determination,
investigation, or question relating in any manner to the Restricted Stock
granted or received hereunder and shall continuously inform the Company of any
developments, proceedings, discussions and negotiations relating to such matter,
and shall allow the Company and its representatives to participate in any
proceedings and discussions concerning such matters. Upon request, the
Participant shall provide to the Company any information or document relating to
any matter described in the preceding sentence, which the Company, in its
discretion, requires.

 

13     Investment Representations. In connection with the receipt of the
Restricted Stock, the Participant represents to the Company the following:

 

(a)  The Participant is receiving these securities for investment for his or her
own account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act.

 

(b)  The Participant understands that the securities have not been registered
under the Securities Act.

 

(c)  The Participant further acknowledges and understands that the securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available.  The
Participant further acknowledges and understands that the Company is under no
obligation to register the securities.  The Participant understands that the
certificate evidencing the securities will be imprinted with a legend which
prohibits the transfer of the securities unless they are registered or such
registration is not required in the opinion of counsel satisfactory to the
Company.

 

4

--------------------------------------------------------------------------------

 

 

14     Rights of Stockholder. Except with regard to restrictions on selling,
assigning, transferring, pledging, hypothecating, encumbering or otherwise
disposing the Restricted Stock, the Participant will generally have all rights
of a shareholder of the Company with respect to the shares of Restricted Stock
from the Grant Date until forfeiture, if any, pursuant to Section 4, including,
without limitation, the right to receive dividends with respect to such
Restricted Stock and the right to vote such Restricted Stock, subject to any
restrictions in this Agreement or in the Plan.

 

15     Amendment. Subject to the terms and conditions of the Plan, the Committee
may amend this Agreement with the consent of the Participant when and subject to
such conditions as are deemed to be in the best interests of the Company and in
accordance with the purposes of the Plan.

 

16     Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Participant, to the address as
appearing on the records of the Company. Such communication or notice shall be
deemed given if and when (a) properly addressed and posted by registered or
certified mail, postage prepaid, or (b) delivered by hand.

 

17     Incorporation of Plan by Reference. The shares of Restricted Stock are
granted pursuant to the terms of the Plan, the terms of which are incorporated
herein by reference, and the Restricted Stock shall in all respects be
interpreted in accordance with the Plan. In the event of any inconsistency
between the Plan and this Agreement, the Plan shall govern. The Board or the
Committee, whichever shall then have authority to administer the Plan, shall
interpret and construe the Plan and this Agreement, and their interpretations
and determinations shall be conclusive and binding upon the parties hereto and
any other person claiming an interest hereunder, with respect to any issue
arising hereunder or thereunder.

 

18     Acknowledgement. The Participant acknowledges receipt of the copy of the
Plan attached hereto as Exhibit A.

 

19     Governing Law. The validity, construction and interpretation of this
Agreement shall be governed by and determined in accordance with the laws of the
State of New York.

 

[SIGNATURES ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
above written.

 

 

CEN BIOTECH, INC..

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

          PARTICIPANT:                       Name:  

 

6

--------------------------------------------------------------------------------

 

 

Exhibit A

2017 Equity Compensation Plan

 